      Case 4:19-cv-00001-RCC Document 40 Filed 08/01/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                     IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Don William Herrod,                             No. CV-19-00001-TUC-RCC
10                 Plaintiff,                        ORDER
11   v.
12   Commissioner       of      Social   Security
     Administration,
13
                   Defendant.
14
15         IT IS ORDERED a hearing is set for the Consent Motion to Substitute Patricia
16   Flores as Plaintiff Pursuant to Fed.R.Civ.P. 25 (Doc. 38) on Monday, August 26, 2019, at
17   9:30 a.m. in Courtroom 5D of the Evo A. DeConcini United States Courthouse, 405 W.
18   Congress Street, Tucson, Arizona 85701.
19         Dated this 31st day of July, 2019.
20
21
22
23
24
25
26
27
28
